Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied, including: “The present invention relates to …” at the first line and “Further discussed is” at the second to last line. Correction is required.  See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for ‘a transition element’ that connects the legs of the movable blade as recited in claim 20. The present specification describes a “connector portion 136”, which can be seen in Fig. 11. The examiner suggests, instead of amending the .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“an engagement member connecting said moving blade first edge and said moving blade second edge” as recited in claim 14 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “connecting said moving blade first edge and said moving blade second edge”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – first, the term “engagement” preceding the generic placeholder describes the function, not the structure, of the member);
“an engagement mechanism spanning said movable blade first leg and said movable blade second leg, said engagement mechanism configured to: attach to said motor” as recited in claim 19 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to: attach to said motor”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – first, the term “engagement” preceding the generic placeholder describes the function, not the structure, of the mechanism; and, second, the ‘spanning’ feature does not describe any structure that performs a function of attaching to a motor); and
“a transition element connecting said movable blade first leg and said movable blade second leg” as recited in claim 20 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “connecting said movable blade first leg and said movable blade second leg”; third, the generic placeholder is not modified by sufficient structure for performing the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 3 recites, “a first layer comprising a plurality of first layer projections transverse”. This recitation should read -- a first layer comprising a plurality of first layer projections, the plurality of first layer projections transverse --.
Claim 1 at line 5 recites, “a second layer comprising a plurality of second layer projections transverse”. This recitation should read -- a second layer comprising a plurality of second layer projections, the plurality of second layer projections transverse --.
Claim 1 at line 8 recites, “a first leg comprising a plurality of intermediate layer projections transverse”. This recitation should read -- a first leg comprising a plurality of intermediate layer projections, the plurality of intermediate layer projections
Claim 1 at lines 14-15 recites, “an edge of said stationary blade”. The claim later introduces at least one additional edge of the stationary blade (see the ‘first edge’ of line 17). The edge at lines 14-15 should be provided with some name to distinguish it from the ‘first edge’ of line 17.
Claim 1 at line 15 recites, “transvers”. This recitation should read – transverse –.
Claim 1 at line 16 recites, “said intermediate layer projections;”. This recitation should read – said plurality of intermediate layer projections[[;]], --.
Claim 1 at line 17 recites, “a first edge” of said stationary blade. The claim previously introduces “an edge of said stationary blade” at lines 
Claim 1 ends with “, wherein”. This recitation should be replaced with a period.
Claim 2 at line 6 recites, “said plurality of second intermediate projections”. This recitation should read – said plurality of second intermediate layer projections –.
In claim 3, the colon after “comprise” at line 2 should be deleted, and the colon after “comprise” at line 4 should be deleted. This avoids any potential confusion with the first layer of projections comprising the plurality of second layer projections. 
In claim 5, the colons should be deleted (noting also the two colons ending line 4) for similar reasons as discussed above in regards to claim 3.
Claim 8 at the final line recites, “transvers”. This recitation should read – transverse –.
Claim 8 at the final line recites, “said first toothed edge”. This recitation should read – said first toothed leading edge –.
Claim 9 at line 6 recites, “said transition element”. This recitation should read – said second layer transition element –.
Claim 10 at line 16 recites, “said transition element”. This recitation should read – said second layer transition element –.
Claim 15 at line 2 recites, “said housing included a motor, therein”. This recitation should reciting – including -- instead of “included”, should recite – in the housing – instead of “therein”, and should not recite the motor as part of the housing if the motor is described as in the housing. The examiner suggests reciting – a housing, a motor included in the housing –.
Claim 17 should avoiding reciting two ‘spaces’ with the same name. The examiner suggests reciting -- a first space -- and -- a second space --.
Claim 18 at the first line recites, “said moving blade”. This recitation should read – said movable blade –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 14-15 recites, “said cutout portion forming an opening in an edge of said stationary blade transvers [sic] to said longitudinal axis”. This recitation is indefinite due to the run-on nature of the recitation. For example, it is unclear what must be “transvers to said longitudinal axis”, as this recitation can be interpreted as describing either of the opening and the edge.
Claim 2 at line 8 recites, “said second toothed leading edge”. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether some new leading edge is being introduced. Additionally, it is unclear whether “said second toothed leading edge” must refer to the second pluralities of teeth described in claim 2, or whether “said second toothed leading edge” can instead refer to some other toothed leading edge.
Claim 4 depends from claim 4. This appears to be a typographical error, since a claim cannot depend from itself. However, the claim upon which claim 4 is intended to depend is unclear, rendering the claim indefinite. For examination purposes, the examiner interprets claim 4 as depending from claim 3, which introduces “a second rounded edge”.
Claim 8 at the final line recites, “said edge transvers [sic] to said first toothed edge”. There is insufficient antecedent basis for any edge transverse to the first toothed leading edge. This recitation is thus indefinite because it is unclear whether the Applicant is intending to introduce some new edge, or whether the Applicant is intending to refer to some previously introduced edge. If the latter, it is unclear whether the Applicant is intending to further define the previously introduced edge as being transverse to the first toothed leading edge. Alternatively, the claim is indefinite due to its run-on nature. Does the Applicant intend “transvers to said first toothed edge” as modifying “said edge”, or some other limitation?
some other portion of the transition element.
Claim 10 at lines 10-11 recites, “wherein a first space between the first leg and a second space between the second leg and the center element forming a cutout portion within the intermediate layer”. This recitation is indefinite due to the run-on nature of the recitation. It is unclear what the first space is between, for example. Is the first space between “the first leg” and the “second space”? If so, then the recitation of ‘between the second leg and the center element’ is grammatically incorrect. If not, then what is the ‘first space’ between? Additionally due to the run-on nature of the recitation, it is unclear what structure(s) is/are “forming a cutout portion within the intermediate layer”. Does the ‘center element’ form the cutout portion? Does the entire previous recitation beginning with “wherein a first space” at line 10 form the cutout portion? The examiner suggests the Applicant use commas to avoid the run-on nature of the recitation.
Claim 10 at lines 17-18 recites, “a center portion extending from said second layer transition element”. This recitation is indefinite because the center portion is part of the transition element (see lines 16-17). How can the center portion extend from the second layer transition element when the second layer transition element includes the center portion? The recitation as it currently read is contradictory. Is the center portion part of the transition element or not?

Claim 16 at line 3 recites, “said plurality of projections”. This recitation is indefinite because the claim previously introduces multiple pluralities of projections (a plurality of projections of the first layer, a plurality of projections of the second layer, and a plurality of projections of the intermediate layer). Which plurality of referred to by “said plurality of projections” at line 3?
Claim 18 at the final paragraph recites, “wherein said movable blade first leg is insertable into said space between said first leg and said center portion and said movable blade second leg is insertable into said space between said first leg and said center portion.” This recitation is indefinite in view of the present specification. The recitation appears to require that both first and second legs of the movable blade are insertable into the space, i.e., the space between the first leg and the center portion. However, as disclosed in the present application, the legs of the movable blade are inserted into different spaces, with one leg being in a first space between the first leg and the center portion and another leg being in a second space between the second leg and the center portion. Claim 18 is indefinite because it appears the claim includes a typographical error, where the Applicant may have inadvertently required that the second leg is inserted into the wrong space. 
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from itself. However, 35 USC 112(d) requires that a dependent claim contain a reference to “a claim previously set forth”. Claim 4 is not ‘previously set forth’ relative to itself, such that the claim fails to comply with 35 USC 112(d). Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 2,948,063 to Jepson.
Regarding claim 1, Jepson discloses a stationary blade 15 for a blade set 15/16 of a hair cutting appliance (see Fig. 1 and the Title), said stationary blade comprising: 
a first layer (see annotated Fig. 3 below; note that in view of the present disclosure, where the stationary blade in its final form of manufacture is a monolithic body, the broadest reasonable interpretation of ‘layer’ permits any stratum of the stationary blade as being considered a ‘layer’; the claim is not directed to, e.g., a method of manufacturing a stationary blade comprising assembly various sheets to form the stationary blade; note also that a ‘layer’ need not be continuous across the width of the stationary blade in view of the present disclosure, where the ‘intermediate layer’ includes multiples sections not directly adjoined to one another) comprising a plurality of first layer projections (the plurality of first layer projections being portions of the teeth 18 formed by the first layer) transverse to a longitudinal axis of said stationary blade 15 (the transverse direction is a left-right direction along the plane of the page relative to Fig. 3, where the longitudinal axis is in a direction into and out of the page relative to Fig. 3); 
a second layer (see annotated Fig. 3 below) comprising a plurality of second layer projections (the plurality of second layer projections being portions of the teeth 18 formed by the second layer) 
an intermediate layer (see annotated Fig. 3 below), said intermediate layer comprising: 
a first leg (a left leg of the intermediate layer at teeth 18 relative to Fig. 3) comprising a plurality of intermediate layer projections (the plurality of intermediate layer projections being portions of the teeth 18 formed by the first leg) transvers to said longitudinal axis of said stationary blade 15 (the transverse direction is a left-right direction along the plane of the page relative to Fig. 3, where the longitudinal axis is in a direction into and out of the page relative to Fig. 3); 
a second leg (a right left of the intermediate layer at teeth 19 relative to Fig. 3) substantially parallel to the first leg (see Figs. 1 and 4 – the two groups of teeth 18 and 19 are parallel to one another, and the first and second legs are portions of the groups of teeth 18 and 19); 
a center leg (the center leg being a portion of the intermediate layer defining the guide channel 15a) positioned between the first leg and the second leg (see Fig. 3), wherein a first space is formed between the first leg and the center leg (the first space being between the channel 15a and the teeth 18 and occupied by a left portion the movable blade 16 relative to Fig. 3) and a second space is formed between the second leg and the center leg (the second space being between the channel 15a and the teeth 19 and occupied by a right portion the movable blade 16 relative to Fig. 3), said first space and said second space defining a cutout portion within the intermediate layer (see Figs. 3 and 4; the broadest reasonable interpretation of ‘a cutout portion’ includes any empty space, regardless of the manner in which the empty space was formed), said cutout portion forming an opening in an edge of said stationary blade 15 transvers to said longitudinal axis (see Fig. 4, the opening is at the right end of the stationary blade 15, and the opening has a direction of extent transverse to the longitudinal axis due to the width of the opening), wherein said plurality of first 




    PNG
    media_image1.png
    1038
    1155
    media_image1.png
    Greyscale

Regarding claim 2, Jepson discloses that, said first layer comprises a second plurality of first layer projections (the second plurality of first layer projections being portions of teeth 19 formed by the 
Regarding claim 3, Jepson discloses that said plurality of first layer projections comprise: a first rounded edge (see annotated Fig. 3 below; note that surface 17 is curved per col. 3, lines 25-26; note also that the surface 17 extends along the tops of the projections as is evident from Figs. 1, 3, and 4); and said plurality of second layer projections comprise: a second rounded edge (see annotated Fig. 3 below), wherein a radius of said first rounded edge is different than a radius of said second rounded edge (see annotated Fig. 3 below).  

    PNG
    media_image2.png
    873
    1023
    media_image2.png
    Greyscale

Regarding claim 4, Jepson discloses that said plurality of second layer projections comprise: a beveled section positioned between said second rounded edge and a flat section of said second layer (see the annotated Fig. 3 above).  
Regarding claim 5, Jepson discloses that said second plurality of first layer projections comprise: a first rounded edge (the first rounded edge of the second plurality of the first layer projections is at a same location as the first rounded edge shown in the annotated Fig. 3 above, except on the right side of the stationary blade 15); and said second plurality of second layer projections comprising: a second rounded edge (the second rounded edge of the second plurality of the second layer projections is at a same location as the second rounded edge shown in the annotated Fig. 3 above, except on the right side 
Regarding claim 6, Jepson discloses that said second plurality of second layer projections comprise: a beveled section positioned between said second rounded edge and a flat section of said second layer (the beveled section of the second plurality of the second layer projections is at a same location as the beveled section shown in the annotated Fig. 3 above, except on the right side of the stationary blade 15; likewise for the ‘flat section’).  
Regarding claim 7, Jepson discloses that a thickness of said first layer is less than a thickness of said second layer (see the annotated Fig. 3 above, where the ‘thickness’ is the measurement along the vertical direction).  
Regarding claim 8, Jepson discloses a transition portion (see annotated Fig. 4 below) positioned between said first leg of said intermediate layer and said second leg of said intermediate layer (in annotated Fig. 4 below, the legs of the intermediate layer are along the toothed edges, so the transition portion is ‘between’ these legs), said transition portion being opposite said opening in said edge transvers to said first toothed edge (the transition portion is at the opposite longitudinal end of the stationary blade 15 from the opening).  

    PNG
    media_image3.png
    511
    648
    media_image3.png
    Greyscale

Regarding claim 9, Jepson discloses that said second layer comprises: a second layer first edge (a left edge relative to Fig. 3), said second layer first edge comprising said plurality of second layer projections (see Fig. 3); a second layer second edge (a right edge relative to Fig. 3); and a second layer transition element connecting said second layer first edge and said second layer second edge (see the annotated Fig. 3 above provided below the discussion of claim 1), wherein said transition element comprises a center portion extending from said second layer transition element toward said edge transvers to said longitudinal axis (see the annotated Fig. 3 above provided below the discussion of claim 1; the ‘center portion’ is at a center relative to the stationary blade, noting that a ‘center’ is a region and not just a single center point).  
Regarding claim 10, Jepson discloses a blade set 15 and 16 comprising: 
a stationary blade 15 comprising: 

a second layer (see the first annotated Fig. 3 above); 
an intermediate layer positioned between the first layer and the second layer (see the first annotated Fig. 3 above), said intermediate layer comprising: 
a first leg (at teeth 18 relative to Fig. 3); 
a second leg (at teeth 19 relative to Fig. 3); and 
a center element positioned between the first leg and the second leg (relative to Fig. 3, the center element is the portion of the intermediate layer defining channel 15a), wherein a first space between the first leg (a first space is to the right of the first leg relative to Fig. 3) and a second space between the second leg and the center element (a second space is between the right side of the center element and the teeth 19 relative to Fig. 3) forming a cutout portion within the intermediate layer (see Fig. 3 – the cutout portion is partially occupied by the movable blade 16; note that the broadest reasonable interpretation of ‘a cutout portion’ is an empty space, regardless of the manufacturing method that forms the empty space), 
wherein said second layer comprising: 
a second layer first edge (at teeth 18 relative to Fig. 3); 
a second layer second edge (at teeth 19 relative to Fig. 3); and 
a second layer transition element connecting said second layer first edge and said second layer second edge (see the first annotated Fig. 3 above), wherein said transition element comprises: 
a center portion extending from said second layer transition element (see the first annotated Fig. 3 above), wherein the first layer, the first leg of the intermediate layer, and the second layer first edge, when bonded together, jointly forming, along a first edge (an edge 
a movable blade 16 comprising: 
a movable blade first leg 22 comprising a plurality of teeth 20 (see Fig. 3 and col. 3, lines 29-32); 
a movable blade second leg 23 (see Fig. 3); and 
a movable blade transition leg (a portion of 31 to the left of elements 65 relative to Fig. 4) connecting said movable blade first leg 22 and said movable blade second leg 23 (see Fig. 3), wherein said movable blade 16 is positionable within said cutout portion of said stationary blade 15 (see Fig. 3).  
Regarding claim 11, Jepson discloses that said first layer, said intermediate layer and said second layer forming a second plurality of teeth 19 along a second edge of said stationary blade 15 (a right edge relative to Fig. 3), said second edge facing away from said first edge (the second edge faces right relative to Fig. 3, whereas the first edge faces left relative to Fig. 3).  
Regarding claim 12, Jepson discloses that each of said first layer, said second layer and said intermediate layer comprising a plurality of projections along said first edge of said stationary blade 15 (the projections are the portions of the teeth 18 formed by the respective layers).  
Regarding claim 13, Jepson discloses that each of said first layer, said second layer and said intermediate layer comprising a plurality of projections along said second edge of said stationary blade 15 (the projections are the portions of the teeth 19 formed by the respective layers).  
Regarding claim 14, Jepson discloses that the movable blade 16 comprising: an engagement member 65 connecting said moving blade first edge and said moving blade second edge (see Fig. 4, where the first and second edges are edges on opposite sides of the engagement member 65).  

Regarding claim 15, Jepson discloses a hair cutting appliance (see Fig. 1 and the Title), comprising: 
a housing 2, said housing 2 included a motor 12, therein (see Fig. 2 and col. 4, lines 27-28), and 
a blade set 15 and 16 comprising: 
a movable blade 16 configured to: 
attach to said motor 12 (see Fig. 2, where the attachment is via lever 60 and elements 65); 
a stationary blade 15 attached to said housing 10 (see Figs. 1 and 2), wherein said stationary blade 15 comprises: 
a first layer (see the first annotated Fig. 3 above; see also the discussion of a ‘layer’ in regards to claim 1 above); 
a second layer (see the first annotated Fig. 3 above); and 
an intermediate layer (see the first annotated Fig. 3 above), wherein said first layer, said second layer and said intermediate layer forming a first longitudinal edge (an edge including teeth 18), a second longitudinal edge (an edge including teeth 19), and a first transverse edge between said first longitudinal edge and said second longitudinal edge (see Fig. 4, where the ‘first transverse edge’ faces the movable blade 16), each of said first longitudinal edge and said second longitudinal edge comprising a plurality of teeth 18 and 19, respectively), wherein said intermediate layer comprises: 
a cutout region (the cutout region being between channel 15a and one of the longitudinal edges), said cutout region forming an opening within said first transverse edge (see Fig. 4), wherein said movable blade 16 is insertable into said stationary blade 15 through said cutout region (see col. 2, lines 58-60; note also that the claim is directed to the final structure of the hair cutting appliance, not a method of assembling the hair cutting appliance; the examiner interprets ‘insertable’ as 
Regarding claim 16, Jepson discloses that each of said first layer, said second layer and said intermediate layer comprises a plurality of projections on each of said first longitudinal edge and said second longitudinal edge (the projections being the portions of the layers defining the respective groups of teeth 18 and 19; e.g., each tooth 18 includes a projection of the first layer, a projection of the second layer, and a projection of the intermediate layer), said plurality of projections forming said plurality of teeth 18 and 19 of said first longitudinal edge and said second longitudinal edge (see Fig. 3).  
Regarding claim 17, Jepson discloses that said intermediate layer comprises: a first leg (the leg defining a portion of teeth 18), a second leg parallel to said first leg (the leg defining a portion of teeth 19; see Figs. 1, 3, and 4 showing the two rows of teeth 18 and 19 being parallel); and a center portion (defining a portion of channel 15a) between said first leg and said second leg (see Fig. 3), wherein said cutout region comprises: a space between said first leg and said center portion (a space occupied at least in part by the portion 22 of the movable blade 16 as can be seen in Fig. 3); and a space between said second leg and said center portion (a space occupied at least in part by the portion 23 of the movable blade 16 as can be seen in Fig. 3).  
Regarding claim 18, Jepson discloses that said moving blade 16 comprises: a movable blade first leg 22; and a movable blade second leg 23, wherein said movable blade first leg 22 is insertable into said space between said first leg and said center portion (see Fig. 3) and said movable blade second leg 23 is insertable into said space between said first leg and said center portion (as best understood, this limitation is met because the leg 23 is insertable between the second leg and the center portion).  
Regarding claim 19, Jepson discloses that said movable blade 16 comprising: an engagement mechanism 31 (including elements 65) spanning said moveable blade first leg 22 and said movable blade 
Regarding claim 20, Jepson discloses a transition element connecting said movable blade first leg and said movable blade second leg (see Fig. 4, where the transition element includes a portion of base 31 to one longitudinal side of elements 65).  
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant stationary blade:
US Pat. No. 2,332,557 to Carillo et al.
US Pat. No. 2,253,037 to Knapp (see element 24)
US Pat. No. 2,290,689 to Law (see element 16)
US Pat. No. 2,345,695 to Andis
US Pub. No. 2015/0047203 A1 to Stapelbroek et al.
US Pat. No. 2,290,326 to Hanley
US Pat. No. 4,102,044 to Rookus
US Pat. No. 2,326,192 to Andis et al.
US Pat. No. 141,210 to Doubler
US Pub. No. 2008/0168661 A1 to Lau
US Pub. No. 2012/0110859 A1 to Kammer
US Pat. No. 2,037,957 to Andis
US Pat. No. 2,098,437 to Steinbach
US Pat. No. 2,102,529 to Hanley
US Pat. No. 2,139,136 to Schiff
US Pat. No. 2,145,247 to Casner
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724